Citation Nr: 1514807	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  03-15 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for dizziness.

2.  Entitlement to an initial rating in excess of 10 percent prior to September 19, 2012, for posttraumatic stress disorder.

3.  Entitlement to a rating in excess of 30 percent on and after September 19, 2012, for posttraumatic stress disorder.

4.  Entitlement to a total rating based on individual unemployability due to service-connected disability.


REPRESENTATION

The Veteran is represented by:  Colin E. Kemmerly, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to March 1964.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2004, July 2010, and March 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Specifically, the issue of entitlement to service connection for dizziness comes before the Board on appeal from a July 2010 rating decision by the RO.  The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) was granted in a March 2011 rating decision and a 10 percent rating was assigned thereto.  The Veteran perfected an appeal, seeking a higher initial rating.  During the pendency of this appeal, the RO issued a January 2015 rating decision wherein the rating assigned to the Veteran's service-connected PTSD was increased to 30 percent, effective September 19, 2012.  The Board has modified the Veteran's claims to reflect the RO's January 2015 rating decision.  The issue of entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) involves an extensive adjudicative history that need not be detailed here.  It is sufficient for present purposes to state that this claim was most recently before the Board in July 2012, at which time it was remanded for additional development.

The appeal is remanded to the RO.  VA will notify the Veteran if further action is required.
REMAND

Dizziness and PTSD

The Veteran indicated in his October 2012 substantive appeal that he wished to appear at a videoconference hearing before a member of the Board.  To date, the evidence of record does not demonstrate that the Veteran has withdrawn his request for a Board hearing or that the Veteran has been provided such a hearing.  Consequently, the Board finds that a remand is required in order to provide the Veteran with a Board hearing.   38 C.F.R. § 20.704(e) (2014).

TDIU

In the July 2012 remand, the Board directed the RO to undertake additional development of the Veteran's claim of entitlement to TDIU.  After this development had been accomplished, the Board instructed the RO to re-adjudicate the Veteran's claim and, if any benefit remained denied, issue a supplemental statement of the case to the Veteran and his representative.  Although it appears as though the RO may have issued a supplemental statement of the case, a review of the Veteran's claims file did not reveal that one has been associated with the evidence of record.  Consequently, the Board is unable to ascertain whether the RO re-adjudicated the Veteran's claim after the additional development was accomplished.  Further, without documentation of a supplemental statement of the case, the Board is unable to ascertain whether the Veteran received notice thereof and/or whether the Veteran has had an opportunity to respond thereto.  As such, the Board finds that the RO has not substantially complied with the July 2012 remand directives and, thus, a remand is required to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).

Additionally, in the July 2012 remand, the Board directed the RO to provide the Veteran a singular VA examination, wherein all of his service-connected disabilities were considered, in order to obtain an opinion regarding the Veteran's employability.  Instead, the RO scheduled the Veteran for several VA examinations in August and September 2012, each of which separately addressed the Veteran's employability based on the individual disability that was being evaluated (i.e., a September 2012 VA examiner assessed the Veteran's employability based on an assessment of only his service-connected bilateral hearing loss and tinnitus).  To date, the RO has not provided the Veteran with a VA examination to address his employability wherein consideration was given to the collective effects of all of his service-connected disabilities.  As such, the Board finds that the RO did not substantially comply with the July 2012 remand directives and, thus, a remand for corrective actions is required.  Id.

Accordingly, the case is remanded for the following action:

1.  With respect to the issues of entitlement to service connection for dizziness, entitlement to an initial rating in excess of 10 percent prior to September 19, 2012, for PTSD, and entitlement to a rating in excess of 30 percent on and after September 19, 2012, for PTSD, the RO must schedule the Veteran for a videoconference hearing with a member of the Board in accordance with applicable procedures as established by 38 C.F.R. § 20.704.  The RO must notify the Veteran of the date, time, and place of such a hearing by letter mailed to his current address of record.  All correspondence pertaining to these matters must be associated with the claims file.  If the Veteran no longer desires a hearing before the Board in these matters, he must promptly notify the RO.  38 C.F.R. § 20.702(e).

2.  The RO must associate with the claims file any supplemental statement of the case that was issued after the July 2012 Board remand that concerns the issue of entitlement to TDIU.

3.  The RO must schedule the Veteran for a VA examination to determine whether the Veteran's service-connected disabilities preclude substantially gainful employment.  The examiner must elicit from the Veteran and record for clinical purposes, a full work and educational history.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities, considered collectively, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities or age. 

The examiner is advised that service-connection has been granted for the Veteran's headaches, PTSD, tinnitus, bilateral hearing loss, and residuals of fractured mandible.

A complete rationale for any opinion must be provided.

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of his claims. The consequences for failure to report for a VA examination without good cause may include denial of the associated claim or claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with his claims file that shows that notice scheduling the examination was sent to the last known address.  Documentation must also be obtained and associated with his claims file indicating whether any notice that was sent was returned as undeliverable.

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to TDIU must be re-adjudicated.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

